Citation Nr: 0717604	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
granted service connection and noncompensable rating for 
bilateral hearing loss, effective September 25, 2003.  In 
February 2006, the veteran testified at a Board 
videoconference hearing.  In September 2006, the Board 
remanded this appeal for further development.  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by, at worst, auditory acuity Level I in the right 
ear and auditory acuity Level III in the left ear.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in November 2003 the RO provided notice as to 
the evidence necessary to substantiate the claim for service 
connection, including the need to submit current evidence.  
Following the grant of service connection and appeal of the 
evaluation, in a September 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The September 2006 letter also advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The case was last readjudicated in January 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; lay statements; and hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method. 

The RO has assigned a noncompensable (0 percent) rating for 
bilateral hearing loss, effective September 25, 2003 (the 
effective date of service connection).  

VA treatment records dated from August 2003 to November 2003 
show treatment for disorders other than bilateral hearing 
loss.  

A July 2004 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 20, 25, 
55, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 43 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 98 percent.  Pure tone thresholds in 
the veteran's left ear were 25, 55, 60, and 55 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 49 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 96 percent.  The 
examiner indicated that the veteran had a moderate 
sensorineural-type hearing loss in both ears.  

August 2004 private audiological reports from Cape May County 
Hearing Aid Dispensary included some relevant data required 
by the VA.  However, the results were incomplete for VA 
purposes.  Specifically, there was no indication that the 
Maryland CNC Test was used as required by 38 C.F.R. 
§ 4.85(a).  

An October 2004 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 20, 25, 
55, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 41 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 100 percent.  Pure tone thresholds in 
the veteran's left ear were 25, 55, 55, and 65 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 50 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 92 percent.  The 
examiner indicated that the veteran had a moderate 
sensorineural-type hearing loss in both his right and left 
ears.  It was noted that the veteran presently wore a custom 
hearing aid in his left ear.  

Lay statements dated in October 2006 from the veteran's 
friends and daughter all referred to the veteran's hearing 
difficulties.  

The most recent December 2006 VA audiological examination 
report indicated that pure tone thresholds in the veteran's 
right ear were 30, 35, 55, and 70 decibels at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
veteran's right ear was 48 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 92 
percent.  Pure tone thresholds in the veteran's left ear were 
50, 60, 60, and 75 decibels at the same frequencies.  The 
average pure tone threshold in the veteran's left ear was 61 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 84 percent.  As to diagnoses, the 
examiner indicated that the hearing evaluation showed a 
moderate sensorineural hearing loss in the right ear and a 
moderately-severe hearing loss in the left ear.  It was noted 
that the veteran did require hearing aids to hear.  

The Board observes that the July 2004 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level I in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

As noted above, the August 2004 audiological reports from 
Cape May County Hearing Aid Dispensary did not provide 
sufficient detail for rating purposes in accordance with the 
criteria of 38 C.F.R. § 4.85.  

Additionally, the October 2004 VA audiological examination 
report rendered decibel averages and speech discrimination 
scores that correlate to auditory acuity Level I in the right 
ear and auditory acuity Level I in the left ear under Table 
VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, 
the results warrant a 0 percent (noncompensable) rating under 
Diagnostic Code 6100.  

The Board notes that the most recent December 2006 rendered 
decibel averages and speech discrimination scores that 
correlate to auditory acuity Level I in the right ear and 
auditory acuity Level III in the left ear under Table VI of 
38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the 
results also warrant a 0 percent (noncompensable) rating 
under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  Thus "staged ratings" greater than a 0 percent 
rating are not warranted for any period of time since the 
effective date of service connection. Fenderson v. West, 12 
Vet.App. 119 (1999).  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his bilateral hearing loss and the 
testing methods utilized.  However, the Rating Schedule 
provides for a specific testing methodology to be employed in 
determining auditory acuity for compensation purposes.  
38 C.F.R. § 4.85.  This long-standing methodology was 
properly administered in this case, and there is no evidence 
that VA improperly interpreted the testing results.  The 
evaluations derived from the Rating Schedule are intended to 
make proper allowance for improvement by hearing aids.   

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  There is no 
evidence that the veteran's bilateral 
hearing loss has markedly interfered with his employment or 
required frequent hospitalization.  In this regard, he was 
employed for 28 years in an automotive shop until he retired.  
His hearing loss is considered moderate in one ear and 
moderately severe in the other.  Although he stated that one 
of the reasons he retired was difficulty hearing others in 
the large garage, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Therefore, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

As the preponderance of the evidence is against the claim for 
a higher (compensable), the benefit-of-the-doubt rule does 
not apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for bilateral hearing 
loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


